| i VICTORY, Justice,
dissenting.
I cannot agree with the majority’s decision. While in office Judge Hunter pled nolo con-tendere to six misdemeanors involving her properties. Four of these pleas were for conduct that occurred while in office and after her campaign. All were for failing to mow grass, keeping excess debris, and providing a harborage for rats. The Commission further found that she failed to correct these problems well into the spring of 1997, long after she took office on October 8, 1996.
In my view, the Commission was correct in its decision that Judge Hunter violated Canons 1 and 2A of the Code of Judicial Conduct and engaged in persistent and public conduct prejudicial to the administration of justice that brings that judicial office into disrepute by pleading “No Contest” to six counts of violating municipal ordinances and in not rectifying the problems and deficiencies for which she was cited. The Commission also correctly concluded that public censure was the proper discipline in this ease.